UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7244



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARCUS THORNTON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:01-cr-00235-RBS)(2:05-cv-00281-RBS)


Submitted: February 15, 2007               Decided:   February 22, 2007



Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marcus Thornton, Appellant Pro Se. Laura Marie Everhart, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Marcus Thornton seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.                        The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.            28 U.S.C. § 2253(c)(1) (2000).              A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                           28 U.S.C.

§    2253(c)(2)    (2000).      A   prisoner     satisfies     this    standard     by

demonstrating      that     reasonable     jurists     would      find      that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.              Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                    We have

independently reviewed the record and conclude that Thornton has

not made the requisite showing. Accordingly, we deny a certificate

of    appealability      and   dismiss    the    appeal.       We     further      deny

Thornton’s      motion    to   authorize       preparation   of     transcript      at

government expense.          We dispense with oral argument because the

facts    and    legal    contentions     are    adequately   presented        in   the

materials      before    the   court   and      argument   would      not    aid   the

decisional process.



                                                                            DISMISSED


                                       - 2 -